PD-1673-15
                       PD-1673-15                   COURT OF CRIMINAL APPEALS
                                                                    AUSTIN, TEXAS
                                                 Transmitted 12/28/2015 10:26:40 AM
                                                    Accepted 12/28/2015 1:52:06 PM
                                                                     ABEL ACOSTA
                                                                             CLERK
                     No. _________________

IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN
                     Harold James Harris
                          Appellant

                               v.
December 28, 2015

                      The State of Texas
                           Appellee

On Appeal from Bexar County in Case No. 384759, from County
  Court at Law Number 1, the Hon. John D. Fleming, Judge
 Presiding and the Opinion of the Fourth Court of Appeals in
  Case No. 04-14-00888-CR, Delivered November 25, 2015.


           Motion for Extension of Time to File
            Petition for Discretionary Review


TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

    COME NOW, Harold James Harris, by and through David A.

Schulman, his undersigned attorney of record, and respectfully

files this “Motion for Extension of Time to File Petition for

Discretionary Review,” asking that the Court grant a thirty (30)

day extension of time in which Appellant may file a petition for

discretionary review, and would show the Court as follows:
                       Procedural History
     Appellant was convicted of driving while intoxicated on the

5th day of December, 2014, in the County Court at Law Number

1, of Bexar County and sentenced to 180 days in jail and a fine of

One Thousand Dollars ($1,000). Notice of Appeal was timely given

and an appeal prosecuted. The Court of Appeals’ opinion from

which review is sought was delivered by the Fourth Court of

Appeals for Texas at San Antonio, in Case No. 04-14-00888-CR,

which was delivered on November 25, 2015. Appellant’s timely

filed motion for rehearing was overruled by the Court of Appeals

on December 10, 2015. Petition for discretionary review is timely

if filed with the Clerk of the Court or properly addressed and post-

marked on or before January 9, 2016.

          Reason Extension Should Be Granted
     The undersigned will be representing Appellant in his petition

for discretionary review. The undersigned’s schedule is such that

properly completing the petition by the second week in January is

all but impossible. Consequently, the undersigned requests that

the Court grant an extension of time in which the petition may be

filed for a period of thirty (30) days.


                                  2
                             Prayer
    WHEREFORE, PREMISES CONSIDERED, Movant respectfully

prays that this Honorable Court will grant Appellant a thirty (30)

day extension of time in which the petition for discretionary review

may be filed, until February 8, 2016, or until such time as set by

the Court.

                        Respectfully submitted,



                        ____________________________________
                        David A. Schulman
                        Attorney at Law
                        1801 East 51st Street, Suite 365474
                        Austin, Texas 78723
                        Tel. 512-474-4747
                        Fax: 512-532-6282
                        eMail: zdrdavida@davidschulman.com
                        State Bar Card No. 17833400
                        Attorney for Harold James Harris




                                 3
         Certificate of Compliance and Delivery

    This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 412 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

December 28, 2015, a true and correct copy of the above and

foregoing “Motion for Extension of Time to File Petition for

Discretionary Review” was transmitted via the eService function on

the State’s eFiling portal or via electronic mail (eMail) to Andrew

W. Warthen (awarthen@bexar.org), counsel of record for the State

of Texas, and to Lisa McMinn (Lisa.McMinn@SPA.texas.gov), the

State’s Prosecuting attorney.



                            _____________________________________
                            David A. Schulman




                                4